
	
		I
		112th CONGRESS
		1st Session
		H. R. 3456
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Ms. Hayworth
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To authorize the President’s request to eliminate the
		  Ready-to-Learn program.
	
	
		1.Short titleThis Act may be cited as the
			 Efficient Use of Educational Resources
			 Act.
		2.Ready-to-Learn
			 television repealedPart D of
			 title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6751
			 et seq.) is amended—
			(1)by striking
			 subpart 3;
			(2)by redesignating
			 subpart 4 as subpart 3; and
			(3)by redesignating
			 section 2441 as section 2431.
			
